Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.


       Claims 1, 3, 6, 10-24, 26-29 and 32 and 34 are pending. 
       Applicant's amendments to claims 1, 6, 32 and 34 and cancellation of claim 31, 33 and 35-36 in the reply filed on April 9, 2021 are acknowledged.   
Claims 1, 3, 6, 10-24, 26-29 and 32 and 34 including SEQ ID NO: 1-3 are examined on the merits. 


2.	The rejections and objections not recited in this action are withdrawn.
					


.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	

Written Description

3.	Claims 1, 3, 6, 10-24, 26-29 and 32 and 34 remain rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to dsRNA targeting any CYP51A, CYP51B and CYP51C from Fusarium graminearum comprising its variants with at least 90% identity to at least 
The specification teaches CYP51A, CYP51B and CYP51C genes from three different Fusarium species. The specification further teach silencing three CYP51A (SEQ ID NO:1), CYP51B (SEQ ID NO:2) and CYP51C (SEQ ID NO:3) genes from Fusarium graminearum using dsRNA comprising SEQ ID NO:7 which is combination of fragments from the three genes.
The Office interprets that instant dsRNA reads on a dsRNA targeting only one of the three CYP51 genes with the other two having sense sequences only.
Neither the prior art nor the specification teach using sense sequence of inhibiting SEQ ID NO:1-3. The only structure taught by the specification is dsRNA having both sense sequence being 100% to SEQ ID NO:1-3 as well as the complementary antisense sequences. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
To overcome the rejection, it is suggested to indicate that dsRNA comprising antisense sequence being complementary to each of the sense sequences (i), (ii) and (iii).

Applicants traverse in the paper filed 4/9/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claims have been amended to comply with the suggestion from the Examiner.
The Office contends that for the reason discussed above, the rejection is maintained.


Conclusion

No claim is allowed.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/
Primary Examiner, Art Unit 1662